Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 1 of 23 PageID #:43




      EXHIBIT B
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 2 of 23 PageID #:44




 TREATY BETWEEN THE UNITED STATES OF AMERICA AND THE REPUBLIC OF
      POLAND CONCERNING BUSINESS AND ECONOMIC RELATIONS
                                          PREAMBLE
The United States of America and the Republic of Poland; (hereinafter referred to as "the
Parties");
Desiring to develop further the friendship between the American and Polish peoples;
Recognizing that the further development of business and economic ties can contribute to a
general strengthening of their relations;
Desiring to promote greater economic cooperation between them with respect to investment
by nationals and companies of one Party in the territory of the other Party;
Recognizing that agreement upon the treatment to be accorded such investment will stimulate
the flow of private capital and the economic development of the Parties;
Agreeing that fair and equitable treatment of investment is desirable in order to maintain a
stable framework for investment and maximum effective utilization of economic resources;
Desiring to develop long-term business and economic cooperation based upon the principles
of sovereign equality and mutual benefits;
Recognizing that the development of business and economic ties can contribute to the well-
being of workers in both countries and promote respect for fundamental worker rights;
Convinced that private enterprise operating within a free and open market offers the best
opportunities for raising living standards and the quality of life for the inhabitants of the
Parties; and
Recognizing the desire of the Republic of Poland to reduce the role of state enterprises and
privatize its economy;
Agree as follows:
                                           ARTICLE I
                                           Definitions
1. For the purposes of this Treaty,
(a) "company of a Party" means any kind of corporation, company, association, state
enterprise, or other organization, legally constituted under the laws and regulations of a Party
or a political subdivision thereof whether or not organized for pecuniary gain, or privately or
governmentally owned;
(b) "investment" means every kind of investment, in the territory of one Party owned or
controlled directly or indirectly by nationals or companies of the other party, and includes:
(i) tangible and intangible property, including rights, such as mortgages, liens and pledges;
(ii) a company or shares of stock, or other interests in a company or interests in the assets
thereof;
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 3 of 23 PageID #:45



(iii) a claim to money or a claim to performance having economic value, and associated with
an investment;
(iv) intellectual property which includes, rights relating to: literary and artistic works,
including sound recordings, patent rights, industrial designs, semiconductor mask works,
trade secrets, and trademarks, service marks, and trade names; and
(v) any right conferred by law or contract, and any licenses and permits pursuant to law;
(c) "national of a Party" means, a natural person who is a national of a Party under its
applicable law;
(d) "return" means an amount derived from or associated with an investment, including profit;
dividend; interest; capital gain; royalty payment; management, technical assistance other fees;
or returns in kind;
(e) "associated activities" are activities associated with an investment, such as the
organization, control, operation, maintenance and disposition of companies, branches,
agencies, offices, factories or other facilities for the conduct business; the making,
performance and enforcement of contracts; the acquisition, use, protection and disposition of
property of all kinds including intellectual property rights; the borrowing of funds; the
purchase and issuance of equity shares and other securities; and the purchase of foreign
exchange;
(f) "nondiscriminatory" treatment means treatment that is at least as favorable as the better of
national treatment or most-favored nation treatment;
(g) "national treatment" means treatment that is at least as favorable as the most favorable
treatment accorded by a Party to companies or nationals of that Party in like circumstances;
(h) "most-favored nation treatment" means treatment that is at least as favorable as that
accorded by a Party to companies and nationals of third parties in like circumstances;
(i) "commercial activity" means activities carried on by nationals or companies of a Party
related to the sale or purchase of goods and services and the granting of franchises or rights
under license, which are not investments or related activities; and
(j) "control" means having a substantial interest in or the ability to exercise substantial
influence over the management and operation of an investment, provided that such an
influence will not be deemed to exist solely as a result of a contractual relationship for the
provision of goods or services or the extension of commercial credits in connection with such
contracts.
2. Each Party reserves the right to deny to any company the advantages of this Treaty if
nationals of any third country control such company and, in the case of a company of the
other Party, that company has no substantial business activities in the territory of the other
Party or is controlled by nationals of a third country with which the denying Party does not
maintain normal economic relations.
3. Any alteration of the form in which assets are invested or reinvested undertaken in
accordance with the laws of the Party concerned, provided that the application of such laws
does not impair any rights conferred by this Treaty, shall not affect their character as
investment.
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 4 of 23 PageID #:46



                                           ARTICLE II
                                    Treatment of Investment
1. Each Party shall permit, in accordance with its relevant laws and regulations, and treat
investment and associated activities on a nondiscriminatory basis, subject to the right of each
Party to make or maintain exceptions falling within one of the sectors or matters listed in the
Annex to this Treaty. Each Party agrees to notify the other Party before or on the date of entry
into force of this Treaty of all laws and regulations of which it is aware concerning the sectors
or matters listed in the Annex. Moreover, each Party agrees to notify the other of any future
exception with respect to the sectors or matters listed in the Annex, and to limit such
exceptions to a minimum. Any future exceptions by either Party shall not apply to investment
existing in that sector or matter at the time the exception becomes effective. Except as stated
otherwise in the Annex, the treatment accorded pursuant to any exceptions shall not be less
favorable than that accorded in like situations to investments and associated activities of
nationals or companies of any third country, except with respect to ownership of real
property. Rights to engage in mining on the public domain shall be dependent on reciprocity.
2. Subject to the laws relating to the entry and sojourn of aliens, nationals of either Party and
their families shall be permitted to enter and to remain in the territory of the other Party for
the purpose of establishing, developing, administering or advising on the operation of an
investment to which they, or a company of the first Party that employs them, have committed
or are in the process of committing a substantial amount of capital or other resources.
3. Companies of a Party which are investments shall be permitted to engage professional,
technical, and managerial personnel of their choice, regardless of nationality.
4. Neither Party shall impose, as a condition of establishment, expansion or maintenance of
investments, any performance requirements which require or enforce commitments to export
goods produced, or which specify that goods or services must be purchased locally, or which
impose any other similar requirements or measures.
5. The treatment accorded by the United States of America to investments and associated
activities under the provisions of this Article shall in any State, Territory or possession of the
United States of America be the treatment accorded therein to companies legally constituted
under the laws and regulations of any other State, Territory or possession of the United States
of America.
6. Investment shall at all times be accorded fair and equitable treatment, shall enjoy full
protection and security and shall in no case be accorded treatment less than that required by
international law. Neither Party shall in any way impair by arbitrary and discriminatory
measures the management, operation, maintenance, use, enjoyment, acquisition, expansion or
disposal of investments. Each Party shall observe any obligation it may have entered into with
regard to investments.
7. Each Party shall provide effective means of asserting claims and enforcing rights with
respect to investments under this Treaty and authorizations relating thereto, with the exception
of denials thereof, and investment agreements.
8. Subject to the right to make or maintain exceptions falling within one of the sectors or
matters listed in the Annex, each Party shall accord nondiscriminatory treatment to nationals
and companies of the other Party in the conduct of their investment and associated activities
with respect to:
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 5 of 23 PageID #:47



(a) the granting of franchises or rights under licenses;
(b) the issuance of registrations, licenses, permits and other approvals necessary for the
conduct of commercial activity, which shall in any event be issued expeditiously;
(c) access to financial institutions and credit markets;
(d) access to their funds held in financial institutions;
(e) the importation and installation of equipment necessary for the normal conduct of business
affairs, including, but not limited to office equipment and automobiles, and the export of any
equipment and automobiles so imported;
(f) the dissemination of commercial information;
(g) the conduct of market studies;
(h) the appointment of commercial representatives, including agents, consultants and
distributors and their participation in trade fairs and promotion events;
(i) the marketing of goods and services, including through internal distribution and marketing
systems and by direct contract with individuals and companies;
(j) access to public utilities, public services and commercial rental space at nondiscriminatory
prices, if the prices are set or controlled by the government;
(k) access to raw materials, inputs and services of all types at nondiscriminatory prices, if the
prices are set or controlled by the government.
9. Subject to the right to make or maintain exceptions falling within one of the sectors or
matters listed in the Annex, for purposes of facilitating investment and associated activities,
each Party shall accord nondiscriminatory treatment to nationals and companies of the other
Party with respect to the sale, offering for sale and acquisition of equity shares and other
securities. With respect to acquisition of interests in any governmentally-owned enterprise or
organization undergoing privatization, the Republic Poland shall provide most-favored nation
treatment to nation and companies of the United States.
                                           ARTICLE III
                            Business Facilitation and Business Rights
1. Each Party will encourage the participation of its national and companies in trade
promotion events such as fairs, exhibition, missions and seminars held in the territory of the
other Party. Similarly, each Party will encourage nationals and companies of the other Party
to participate in trade promotion events in its territory. Subject to the laws in force within their
territories, the Parties agree to allow the import and re-export on a duty-free basis of all
articles for use in trade promotion events, provided that such articles are not sold or otherwise
transferred.
2. Subject to the right to make or maintain exceptions falling within one of the sectors or
matters listed in the Annex, for purposes of facilitating trade between the Republic of Poland
and the United States in goods and services, each Party shall accord non-discriminatory
treatment to nationals and companies of the other Party in the conduct of their commercial
activities with respect to:
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 6 of 23 PageID #:48



(a) the granting of franchises or rights under licenses;
(b) the issuance of registrations, licenses, permits and other approvals necessary for the
conduct of commercial activity which shall in any event be issued expeditiously;
(c) access to financial institutions and credit markets;
(d) access to their funds held in financial institutions;
(e) the importation and installation of equipment necessary for the normal conduct of business
affairs, including, but not limited to office equipment and automobiles, and the export of any
equipment and automobiles so imported;
(f) the dissemination of commercial information;
(g) the conduct of market studies;
(h) the appointment of commercial representatives, including agents, consultants and
distributors and their participation ir trade fairs and promotion events;
(i) the marketing of goods and services, including through internal distribution and marketing
systems and by direct con tact with individuals and companies;
(j) access to public utilities, public services and commercia rental space at nondiscriminatory
prices, if the prices are sei or controlled by the government;
(k) access to raw materials, inputs and services of all types ai nondiscriminatory prices, if the
prices are set or controlled by the government.
3. Nationals and companies of each Party in the conduct of commercial activities shall at all
times be accorded fair and equitable treatment, shall enjoy full protection and security and
shall in no case be accorded treatment less than that required by international law. Neither
Party shall in any way impair by arbitrary and discriminatory measures the conduct of
commercial activities. Each Party shall observe any obligation it may have entered into with
regard to the conduct of commercial activities.
4. Each Party agrees to notify the other Party before or on the date of entry into force of this
Treaty of all laws and regulations of which it is aware concerning the sectors or matters listed
in the Annex. Moreover, each Party agrees to notify the other of any future exceptions with
respect to the sectors or matters listed in the Annex, and to limit such exceptions to a
minimum. Any future exceptions by either Party shall not apply to commercial activities
conducted in that sector or matter at the time the exception becomes effective. Except as
stated otherwise in the Annex, the treatment accorded pursuant to any exceptions shall not be
less favorable than that accorded in like situations to commercial activities of nationals or
companies of any third country.
5. Each Party shall provide effective means of asserting claims and enforcing rights with
respect to agreements in connection with the conduct of commercial activity.
6. The Parties endorse the use of arbitration, under internationally recognized rules, for the
settlement of commercial disputes between nationals and companies of the Republic of
Poland and nationals and companies of the United States. Neither Party shall require that the
place of any arbitration be in the United States or the Republic of Poland.
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 7 of 23 PageID #:49



7. Subject to the laws relating to the entry and sojourn of aliens, nationals of either Party and
their families shall be permitted to enter and to remain in the territory of the other Party for
the purpose of carrying on trade between the territory of the two Parties and engaging in
commercial activities.
8. The treatment accorded by the United States of America to nationals and companies of the
Republic of Poland under the provisions of this Article shall in any State, Territory or
possession of the United States of America be the treatment accorded therein nationals and
companies legally constituted under the laws and regulations of any other State, Territory or
possession of the United States of America.
                                          ARTICLE IV
                               Protection of Intellectual Property
The Parties shall provide adequate and effective protection and enforcement of intellectual
property rights. To establish such protection, each Party agrees, inter alia, to:
-extend copyright protection to computer program as literary works;
-provide product as well as process patent protection for pharmaceuticals and chemicals for a
term at least equivalent to that provided to other patentable subject matter;
-provide adequate and effective protection for integrated circuit layout design (mask works);
-provide adequate and effective protection against unfair competition.
                                           ARTICLE V
                                            Transfers
1. Each Party shall permit all transfers related to an investment of commercial activity to be
made freely and without delay into and out of its territory. Such transfers include:
(a) returns;
(b) compensation pursuant to Article VII
(c) payments arising out of an investment dispute or commercial dispute;
(d) payments made under a contract, including amortization of principal and accrued interest
payments made pursuant to a loan agreement;
(e) proceeds from the sale or liquidation of all or any part of an investment; and
(f) additional contributions to capital for the maintenance or development of an investment. 2.
Except as provided in Article VII paragraph 1, transfers shall be made in a freely usable
currency at the prevailing market rate of exchange for commercial transactions on the date of
transfer with respect to spot transactions in the currency to be transferred.
3. Notwithstanding the provisions of paragraphs 1 and 2, either Party may maintain laws and
regulations (a) requiring reports of currency transfer; and (b) imposing income taxes by such
means as a withholding tax applicable to dividends or other transfers. Furthermore, either
Party may protect the rights of creditors, or ensure the satisfaction of judgments in
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 8 of 23 PageID #:50



adjudicatory proceedings, through the equitable, nondiscriminatory and good faith application
of its law.
                                           ARTICLE VI
                                              Taxation
1. With respect to its tax policies, each Party should strive to accord fairness and equity in the
treatment of investment of, and commercial activity conducted by, nationals and companies of
the other Party.
2. Nevertheless, the provisions of this Treaty, and in particular Articles IX and X, shall apply
to matters of taxation only with respect to the following:
(a) expropriation, pursuant to Article VII;
(b) transfers, pursuant to Article V; or
(c) the observance and enforcement of terms of an investment agreement or authorization as
referred to in Article IX(l) (a) or (b), to the extent they are not subject to the dispute
settlement provisions of a convention for the avoidance of double taxation between the two
Parties, or have been raised under such settlement provisions and are not resolved within a
reasonable period of time.
                                           ARTICLE VII
                                Compensation for Expropriation
1. Investments shall not be expropriated or nationalized either directly or indirectly through
measures tantamount to expropriation or nationalization ("expropriation") except for a public
purpose, in a nondiscriminatory manner, upon payment of prompt, adequate and effective
compensation, and in accordance with due process of law and the general principles of
treatment provided for in Article II (6). Compensation shall be equivalent to the fair market
value of the expropriated investment immediately before the expropriatory action was taken
or became publicly known, whichever is earlier; be paid without delay; include interest at a
commercially reasonable rate, such as LIBOR plus an appropriate margin, from the date of
expropriation; be fully realizable; be freely transferable; and calculated on the basis of the
prevailing market rate of exchange for commercial transactions on the date of expropriation.
2. A national or company of either Party that asserts that all or part of its investment has been
expropriated shall have a right to prompt review by the appropriate judicial or administrative
authorities of the other Party to determine whether any such expropriation has occurred and, if
so, whether such expropriation, and any compensation therefor, conforms to the provisions of
this Treaty and to principles of international law.
3. Nationals or companies of either Party whose investments suffer losses in the territory of
the other Party owing to war or other armed conflict, revolution, state of national emergency,
insurrection, civil disturbance or other similar events shall be accorded nondiscriminatory
treatment by such other Party as regards any measures it adopts in relation to such losses.
                                           ARTICLE VIII
                          Exchange of Information and Transparency
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 9 of 23 PageID #:51



1. Each Party acknowledges the desirability of facilitating the collection and exchange of all
non-confidential, non-proprietary information relating to investments and commercial
activities within its territory.
2. Each Party shall make publicly available all non-confidential, non-proprietary information
which may be useful in connection with investment and commercial activities. In addition,
each Party shall promptly make public all laws, regulations, administrative practices and
procedures, and adjudicatory decisions having general application that pertain to or affect
commercial activities or investments.
3. The Parties shall disseminate to their respective business communities such information
made available under paragraph 2 which will assist their nationals and companies in pursuing
the most expeditious and equitable settlement of any dispute affecting them which may arise
under this Treaty. Such information may be related to timeliness of decisions and vindication
of rights under the Treaty.
                                          ARTICLE IX
          Settlement of Disputes Between a Party and an Investor of the Other Party
1. For purposes of this Article, an investment dispute is defined as a dispute involving (a) the
interpretation or application of an investment agreement between a Party (including any
agency or instrumentality of such Party) and a national or company of the other Party; (b) the
interpretation or application of any investment authorization granted by a Party's foreign
investment authority to such national or company; or (c) an alleged breach of any right
conferred or created by this Treaty with respect to an investment. A decision of a Party which
denies entry if an investment shall not constitute an investment dispute within the meaning of
this Article.
2. In the event of an investment dispute between a Party and a national or company of the
other Party, the parties to the dispute shall initially seek to resolve the dispute by consultation
and negotiation, which may include the use of non-binding, third party procedures. Each Party
shall encourage its nationals and companies to resort to local courts, especially for the
resolution of disputes relating to administrative actions. Subject to paragraph 3 of this Article,
if the dispute cannot be resolved through consultation and negotiation, the dispute shall be
submitted for settlement in accordance with previously agreed, applicable dispute-settlement
procedures. Any dispute-settlement procedures, including those relating to expropriation,
specified in the investment agreement shall remain binding and shall be enforceable in
accordance with the terms of the investment agreement, relevant provisions of domestic laws
and applicable international agreements regarding enforcement if arbitral awards.
3. (a) At any time after six months from the date on which the dispute arose, the national or
company concerned may choose to consent in writing to the submission of the dispute for
settlement by conciliation or binding arbitration to the International Centre for the Settlement
of Investment Disputes ("Centre") or to the Additional Facility of the Centre or pursuant to
the Arbitration Rules of the United Nations Commission on International Trade Law
("UNCITRAL") or pursuant to the arbitration rules of any arbitral institution mutually agree
between the parties to the dispute. Once the national or company concerned has so consented,
either party to the dispute may institute such proceeding provided:
(i) The dispute has not been submitted by the national or company for resolution in
accordance with any applicable previously agreed dispute-settlement procedures; and
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 10 of 23 PageID #:52



(ii) the national or company concerned has not brought the dispute before the courts of justice
or administrative tribunals or agencies of competent jurisdiction of the Party that is a party to
the dispute.
If the parties disagree over whether conciliation or binding arbitration is the more appropriate
procedure to be employed, the opinion of the national or company concerned shall prevail.
(b) Each Party hereby consents to the submission of an investment dispute for settlement by
conciliation or binding arbitration:
(i) To the Centre, in the event that the Republic of Poland becomes a party to the Convention
on the Settlement of Investment Disputes Between States and Nationals of Other States done
at Washington, March 18, 1965 ("Convention") and the Regulations and Rules of the Centre,
and to the Additional Facility of the Centre, and
(ii) to an arbitral tribunal established under the UNCITRAL Rules, as those Rules may be
modified by mutual agreement of the parties to the dispute, the appointing authority
referenced therein to be Secretary General of the Centre.
(c) Conciliation or arbitration of disputes under (b) (i) shall be done applying the provisions of
the Convention and the Regulations and Rules of the Centre, or of the Additional Facility as
the case may be.
(d) The place of any arbitration conducted under this Article shall be a country which is a
party to the 1958 United Nations Convention on the Recognition and Enforcement of Foreign
Arbitral Awards.
(e) Each Party undertakes to carry out without delay the provisions of any award resulting
from an arbitration held in accordance with this Article. Further, each Party shall provide for
the enforcement in its territory of such arbitral awards.
3. In any proceeding involving an investment dispute, a Party shall not assert, as defense,
counterclaim, right of set-off or otherwise, that the national or company concerned has
received or will receive, pursuant to an insurance or guarantee contract, indemnification or
other compensation for all or part of its alleged damages. However, to the extent that a Party
succeeds to the rights or claims of the national or company concerned by reason of
subrogation or assignment, the national or company concerned shall not continue to pursue
such rights and claims in its own name unless authorized to do so on behalf of the subrogee or
assignee.
5. In the event of an arbitration, for the purposes of this Article any company legally
constituted under the applicable laws and regulations of either Party or a political subdivision
thereof but that, immediately before the occurrence of the event or events giving rise to the
dispute, was an investment of nationals or companies of the other Party, shall be treated as a
national or company of such other Party, in accordance with Article 25(2)(b) of the
Convention.
                                          ARTICLE X
                 Consultation and Settlement of Disputes Between the Parties
1. The Parties agree to consult promptly, on the request of either Party, to resolve any disputes
in connection with this Treaty, or to discuss any matter relating to the interpretation or
application of this Treaty.
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 11 of 23 PageID #:53



2. Any dispute between the Parties concerning the interpretation or application of this Treaty
which is not resolved within six months through consultations or other diplomatic channels,
shall be submitted, upon the request of either Party, to an arbitral tribunal for binding decision
in accordance with this Treaty and the applicable rules of international law. In the absence of
an agreement by the Parties to the contrary, the arbitration rules of the United Nations
Commission on International Trade Law (UNCITRAL), except to the extent modified by the
Parties or by the arbitrators, shall govern.
3. Within two months of receipt of a request, each Party shall appoint an arbitrator. The two
arbitrators shall select a third arbitrator as Chairman, who is a national of a third State. The
UNCITRAL Rules for appointing members of three member panels shall apply mutatis
mutandis to the appointment of the arbitral panel except that the appointing authority
referenced in those rules shall be the Secretary General of the Centre.
4. Unless otherwise agreed, all submissions shall be made and all hearings shall be completed
within six months of the date of selection of the third arbitrator, and the Tribunal shall render
its decisions within two months of the date of the final submissions or the date of the closing
of the hearings, whichever is later.
5. Expenses incurred by the Chairman, the other arbitrators, and other costs of the proceedings
shall be paid for equally by the Parties. The Tribunal may, however, at its discretion, direct
that a high proportion of the costs be paid by one of the Parties. Each Party shall bear the
expense of its representation in the proceedings before the arbitral tribunal.
                                          ARTICLE XI
                           Disputes Not Covered by Articles IX and X
The provisions of Articles IX and X shall not apply to a dispute arising (a) under the export
credit, guarantee or insurance programs of the Export-Import Bank of the United States or (b)
under other official credit, guarantee or insurance arrangements pursuant to which the Parties
have agreed to other means of settling disputes.
                                          ARTICLE XII
                                      Reservation of Rights
1. This Treaty shall not derogate from:
(a) laws and regulations, administrative practices or procedures, or administrative or
adjudicators decisions of either Party;
(b) international legal obligations; or
(c) obligations assumed by either Party, including those contained in an investment or
commercial agreement or an investment authorization, that entitle commercial activities,
investments or associated activities to treatment more favorable than that accorded by this
Treaty in like situations.
2. The nondiscrimination and most-favored nation provisions of this Treaty shall not apply to
advantages accorded by either Party to nationals or companies of any third country by virtue
of:
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 12 of 23 PageID #:54



(a) that Party's binding obligations that derive from full membership in a free trade area or
customs union or existing binding obligations under the Council of Mutual Economic
Assistance; or
(b) that Party's binding obligations under any multilateral international agreement under the
framework of the General Agreement on Tariffs and Trade entered into subsequent to this
Treaty.
3. This Treaty shall, not preclude the application by either Party of measures necessary for the
maintenance of public order, the fulfillment of its obligations with respect to the maintenance
or restoration of international peace or security, or the protection of its own essential security
interests.
4. This Treaty shall not preclude either Party from prescribing special formalities in
connection with the establishment of investments or the conduct of commercial activities, but
such formalities shall not impair the substance of any of the rights set forth in this treaty.
5. This Treaty shall not preclude either Party from establishing qualifications for the practice
of professions.
                                          ARTICLE XIII
                              Application to Political Subdivisions
This Treaty shall apply to the political subdivisions of the Parties.
ARTICLE XIV
                               Entry Into Force and Termination
1. This Treaty shall be ratified and shall enter into force on the thirtieth day following the date
of the exchange of instruments of ratification which shall take place in Warsaw. It shall
remain in force for a period of ten years and shall continue in force unless terminated in
accordance with paragraph 3 of this Article.
2. This Treaty shall apply to investments and associated activities and to commercial activities
existing at the time of entry into force as well as to investments made or acquired and
commercial activities undertaken while this Treaty is in force.
3. Either Party may, by giving one year's written notice to the other Party, terminate this
Treaty at the end of the initial ten year period or at any time thereafter.
4. With respect to investments made or acquired and commercial activities undertaken prior to
the date of notice of termination of this Treaty and to which this Treaty otherwise applies, the
provisions of all of the other Articles of this Treaty shall thereafter continue to be effective for
a further period of ten years from such date of termination.
5. The Annex, Protocol and related letters exchanged this day on assistance to investors,
tourism and travel-related services, intellectual property, and entry of United States
investments shall form an integral part of the Treaty.
IN WITNESS WHEREOF, the respective plenipotentiaries have signed this Treaty.
DONE in duplicate at Washington on the twenty-first day of March, 1990 in the English and
Polish languages, both texts being equally authentic.
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 13 of 23 PageID #:55



For the United States of America:
George Bush.
For the Republic of Poland:
Tadeusz Mazowiecki.
                                             ANNEX
1. Consistent with Article II, paragraph 1, the United States reserves the right to make or
maintain limited exceptions in the sectors or matters it has indicated below:
air transportation; ocean and coastal shipping; banking; insurance; government grants;
government insurance and loan programs; energy and power production; custom house
brokers; ownership of real estate; ownership and operation of broadcast or common carrier
radio and television stations; ownership of shares in the Communications Satellite
Corporation; the provision of common carrier telephone and telegraph services; the provision
of submarine cable services; use of land and natural resources;
2. Consistent with Article II, paragraphs 1 and 9, the United States shall accord treatment in
accordance with its laws and regulations with respect to primary dealership in U.S.
government securities; maritime related services; and the sale, offering for sale and
acquisition of equity shares and other securities and all services and activities related thereto.
3. Consistent with Article III, paragraph 2, the United States reserves the right to make or
maintain limited exceptions in the sectors or matters noted in paragraph 1 of this Annex.
4. Consistent with Article 11, paragraph 1, the Republic of Poland reserves the right to make
or maintain limited exceptions in the sectors or matters it has indicated below:
air transportation; ocean and coastal shipping; banking; insurance; government grants;
government insurance and loan programs; energy and power production; custom house
brokers; ownership and use of real estate; ownership and operation of broadcast or common
carrier radio and television stations; the provision of postal, telephone, telegraph and other
telecommunications services; exploitation of natural resources; commercial agency and
broker activities performed for third parties; railway transportation; dealership in securities;
the sale, offering for sale and acquisition of equity shares and other securities; maritime
related services; publishing and printing activities; lotteries and games of chance; public
utilities; spirits and alcoholic beverages; operation of ports and airports.
The Republic of Poland reaffirms its intention to eliminate the state monopoly status of a
number of sectors and matters listed above. As the process of privatization and
demonopolization progresses, the Republic of Poland intends to remove some of these sectors
or matters from the list of exceptions in this Annex. The Republic of Poland will notify the
Government of the United States the measures being taken in fulfillment of the Republic of
Poland takes note of the particular interest in the sectors of telecommunications, publishing
and printing, banking and other financial services (including insurance).
5. Consistent with Article II, paragraph 8(c), the Republic of Poland shall accord the treatment
provided therein with respect to access to financial institutions and credit markets only to (i)
nationals of the United States legally resident in the territory of the Republic of Poland; and
(ii) companies incorporated in the republic of Poland which are owned or controlled directly
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 14 of 23 PageID #:56



or indirectly by nationals or companies of the United States. The Parties understand that these
Limitations shall be eliminated upon the introduction of the full convertibility of the zloty.
6. Consistent with Article III, paragraphs 2(c) and 3, the Republic of Poland shall accord the
treatment provided therein with respect to access to financial institutions, credit markets and
foreign exchange only to (i) nationals of the United States legally resident in the territory of
the Republic of Poland; and (ii) companies incorporated in the Republic of Poland which are
owned or controlled directly or indirectly by nationals or companies of the United States. The
Parties understand that these limitations shall be eliminated immediately upon the
introduction of the full convertibility of the zloty.
7. During the period of transformation of Polish economic law but in no case beyond
December 31, 1992, the Republic of Poland may add to the list of sectors or matters indicated
in this Annex if needed in order to comply with changes in Polish law, provided that any such
modifications shall be kept to a minimum and shall not significantly impair investment or
commercial opportunities for nationals and companies of the United States under this Treaty.
Any modifications under this paragraph shall not apply to investments and associated
activities existing at the time such modifications become effective.
                                         PROTOCOL
1. The Republic of Poland agrees that nationals and companies of the United States shall be
free to select commercial agents of their choice and to agree upon commission rates with such
agents.
2. The Parties understand that with respect to transfers referred to in Article V, paragraph 1 of
the Treaty, the term "without delay" means that transfers should be made in accordance with
normal banking and commercial practices. The Parties further understand that normal banking
and commercial practices in the Republic of Poland are generally governed by the National
Bank of Poland. Under current provisions issued by the Bank, companies which are
investments can obtain foreign exchange within three working days if such foreign exchange
is obtained from a bank lised to conduct foreign exchange transactions, and eight working
days in all other instances in connection with payments for imported goods and related
services.
3. The Republic of Poland affirms its policy of ensuring that bank deposits held within the
territory of Poland receive a positive real rate of interest.
4. Notwithstanding the provisions of Article V, paragraph with regard to the Republic of
Poland the transfer of profits derived from an investment exceeding the amount transferrable
under Article 19, paragraph 1, of the Law of December 23, 1988 on Economic Activity with
the Participation of Foreign Parties shall be made according to the following schedule:
As of 1st January 1992: 20 percent of the remaining profits gained in 1990-1991 and not
previously transferred.
As of lst January 1993: 35 percent of the remaining profits gained in 1990-1992 and not
previously transferred.
As of lst January 1993: 50 percent of the remaining profits gained in 1990-1993 and not
previously transferred.
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 15 of 23 PageID #:57



As of lst January 1995: 80 percent of the remaining profits gained in 1990-1993 and not
previously transferred.
As of lst January 1996: 100 percent of the remaining profits gained in 1990-1995 and not
previously transferred, and 100 percent of profits gained thereafter.
If the Republic of Poland introduces full convertibility of its currency before lst January 1996,
transfers of profits shall be made without restrictions from the date of introduction of full
convertibility.
5. The Republic of Poland shall ensure that the opportunity exists to invest profits which
cannot be transferred in accordance with paragraph 3 of this Protocol in a bank account that
yields a positive real rate of interest.
DEPARTMENT OF COMMERCE,
Washington, DC, March 21, 1990.
Mr. DARIUSZ LEDWOROWSKI,
Undersecretary of State,
Ministry of Foreign Economic Relations,
Warsaw, Poland
DEAR MR. MINISTER: I have the honor to confirm the following understanding in relation
to United States companies and Polish companies which was reached between the delegations
of the United States and the Republic of Poland in the course of negotiations of the Treaty
Concerning Business and Economic Relations signed this day:
The Government of the Republic of Poland agrees to designate within the Agency for Foreign
Investments a Deputy President to assist U.S. nationals and companies in deriving the full
benefits of the Treaty in connection with their investment and associated activities.
The Deputy President will serve as the government coordinator and problem solver for
investors experiencing difficulties with registration, licensing, nondiscriminatory access to
utilities regulatory and other matters.
The office will provide the following types of services:
information on current national and local business/investment regulations, including licensing
and registration procedures, taxation, labor regulation, accounting standards and access to
credit;
a notification procedure on proposed regulatory or legal changes affecting investors and
circulation of notices on regulatory changes and their entry into force;
coordination with Polish government agencies at the national and local level to facilitate
investment and resolve disputes;
identification and dissemination of information on investment projects and their sources of
finance;
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 16 of 23 PageID #:58



assistance to investors experiencing difficulties in repatriating profits and obtaining foreign
exchange.
I have the honor to propose that this understanding be treated as an integral part of the Treaty
Concerning Business a Economic Relations.
I would be grateful if you would confirm that this understanding is shared by your
Government.
Sincerely,
Robert A. Mosbacher
Secretary of Commerce.
[DEPARTMENT OF STATE, DIVISION OF LANGUAGE SERVICES-TRANSLATION
LS No. 132108 A JS/AO Polish]
MINISTRY OF ECONOMIC COOPERATION WITH FOREIGN COUNTRIES,
Under Secretary of State.
Hon. ROBERT A. MOSBACHER,
Secretary of Commerce, US. Department of Commerce, Washington,
DEAR MR. SECRETARY: I have the honor to confirm the following understanding reached
between the delegations of the Republic of Poland and the United States in the course of the
negotiations of the Treaty Concerning Business and Economic Relations signed this day:
[The English translation of this letter agrees in all substantive respects with the text of
Secretary Mosbacher's letter on assistance to investors.]
I have the honor to propose that this understanding be treated as an integral part of the Treaty
Concerning Business and Economic Relations.
I would be grateful if you would confirm that this understanding is shared by your
Government.
Respectfully,
(S) D. LEDWOROWSKI.
WASHINGTON, March 21, 1990.
DEPARTMENT OF COMMERCE,
Washington DC, March 21, 1990.
Mr. DARIUSZ LEDWOROWSKI,
Under Secretary of State,
Ministry of Foreign Economic Relations,
Warsaw, Poland.
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 17 of 23 PageID #:59



DEAR MR. MINISTER: I have the honor to confirm the following understanding in relation
to United States companies and Polish companies providing tourism and travel-related
services, which was reached between the delegations of the United States and the Republic of
Poland in the course of negotiations of the Treaty Concerning Business and Economic
Relations signed this day.
1. The Parties recognize the need to encourage and promote the growth of tourism and travel-
related investment and trade between the United States of America and the Republic of
Poland,
2. The Parties recognize the benefits to both economics of increased tourism and travel-
related investment in and trade between their two territories.
3. Each Party shall ensure, within the scope of its legal authority, that any company owned,
controlled or administered by that Party, or any joint venture therewith, which effectively
controls a significant portion of supply of any travel or tourism services shall provide that
service to the nationals and companies of the other Party on a fair and equitable basis.
In furtherance of the provisions of this letter, we take note of the Agreement between the
Government of the United States of America and the Government of the Polish People's
Republic on the Development and Facilitation of Tourism, signed on September 20, 1989.
Nothing in this understanding shall be construed to mean that tourism and travel-related
services shall not receive the benefits from the Treaty Concerning Business and Economic
Relations as fully as other industries and sectors.
I have the honor to propose that this understanding be treated as an integral party of the Treaty
Concerning Business and Economic Relations.
I would be grateful if you would confirm that this understanding is shared by your
Government.
Sincerely,
ROBERT A. MOSBACHER,
Secretary of Commerce.
[DEPARTMENT OF STATE, DIVISION OF LANGUAGE SERVICES-TRANSLATION
LS No. 132108 A JS/AO Polish]
MINISTRY OF ECONOMIC COOPERATION WITH FOREIGN COUNTRIES,
Under Secretary of State.
Hon. ROBERT A. MOSBACHER,
Secretary of Commerce,
U.S. Department of Commerce,
Washington, D.C.
DEAR MR. SECRETARY: I have the honor to confirm the following understanding reached
between the delegations of the Republic of Poland the United States in the course of the
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 18 of 23 PageID #:60



negotiations of the Treaty Concerning Business and Economic Relations signed this day. [The
English translation of this letter agrees in all substantive respects with the text of Secretary
Mosbacher's letter on tourism.]
I have the honor to propose that this understanding be treated as an integral part of the Treaty
Concerning Business and Economic Relations.
I would be grateful if you would confirm that this understanding is shared by your
Government.
Respectfully,
(S) D. LEDWOROWSKI.
WASHINGTON, March 21, 1990
                              U.S. TRADE REPRESENTATIVE,
                        EXECUTIVE OFFICE OF THE PRESIDENT,
Mr. DARIUSZ LEDWOROWSKI,
Under Secretary of State,
Ministry of Foreign Economic Relations,
Warsaw, Poland.
DEAR MR. MINISTER: I have the honor to confirm the following understanding reached
between the delegations of the Republic of Poland and the United States of America in the
course of negotiating the Treaty Concerning Business and Economic Relations signed on this
day.
The Republic of Poland will adhere to the Paris Act of the Berne Convention for the
Protection for Literary and Artistic Works before 1 January 1991.
The Republic of Poland will explicitly extend copyright protection to computer software
before 31 December 1991. The terms of protection for computer software will be equivalent
to that provided for other literary works.
The Republic of Poland will provide a term of protection of twenty years from filing for
patents in all areas of technology will limit the scope of application of criteria of compulsory
lice by 31 December 1991, as provided in the attached Annex 1.
The Republic of Poland will provide patent protection for food-stuffs, pharmaceutical
products, and chemical products by 31 December 1992. The protection provided will have the
characteristics enumerated in the attached Annex 1.
The Republic of Poland will provide adequate and effective protection for integrated circuit
layout designs by 31 December 1991. The protection provided will have the characteristics
enumerated in the attached Annex 2.
The Republic of Poland will provide adequate and effective protection against unfair
competition, particularly protection for proprietary information by 31 December 1991. The
protection provided will have the characteristics enumerated in the attached Annex 3.
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 19 of 23 PageID #:61



The Republic of Poland will participate constructively in the Uruguay Round Negotiations on
Trade-Related Aspects of Intellectual Property Protection.
I have the honor to propose that this understanding be treated as an integral part of the Treaty
Concerning Business and Economic Relations.
I would be grateful if you would confirm that this understanding is shared By your
Government.
Sincerely,
CARLA A. HILLS,
U.S. Trade Representative.
                                           ANNEX 1
                                  PRODUCT PROTECTION
The Republic of Poland will provide adequate and effective Protection of patents, which
includes the following characteristics:
1. Parties may limit the patent owner's exclusive rights solely through non-exclusive
compulsory licenses and only to remedy an abuse of exclusive rights, such as adjudicated
violation of competition laws or to address, during its existence, a declared national
emergency. Compensation to the patent owner commensurate with the market value for the
license of the patent shall be required when the compulsory license is issued. Such
compulsory licenses shall be subject to judicial review.
2. The Parties may use patents for governmental purposes on a non-exclusive basis provided
that such use does not substantially prejudice the legitimate economic interests of the patent
owner.
3. For the purpose of satisfying the Polish market through local manufacture, if economically
justifiable, the Republic of Poland shall provide transitional protection for products not
currently patentable under Polish law which have the following characteristics:
(i) The product will be patentable after 31 December 1992 in the Republic of Poland;
(ii) A patent has been issued for the product in a country which currently grants product
patents for that class of inventions; and
(iii) The product has not been marketed in the Republic of Poland.
Owners of products meeting these criteria shall have the right to obtain an exclusive
registration to produce and market the product in the Republic of Poland if the patent owner
applies for Polish marketing approval within six months of obtaining their first marketing
approval in any country and if they meet Polish requirements for marketing approval.
The term of the exclusive right to produce and market in the Republic of Poland shall be the
same as the unexpired term of the patent in the country of original registration.
                                           ANNEX 2
               PROTECTION INTEGRATED CIRCUIT LAYOUT DESIGNS
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 20 of 23 PageID #:62



The Republic of Poland will provide protection for integrated circuit layout designs. The
protection will have the following characteristics.
1. Protection shall be granted to any original layout design incorporated in a semiconductor
integrated circuit chip, however the layout design is fixed or encoded.
2. If protection is conditioned upon registration of the layout designs, the applicant for a
registration must be given at least two years from first commercial exploitation of the layout
design to apply for registration. If deposits of identifying material or other material related to
the layout design are required, the applicant for registration must not be required to disclose
sensitive or confidential information unless it is essential to allow identification of the layout
design.
3. The term of protection shall be at least ten years from the date of registration or, if
registration is not required, from the date first commercial exploitation, whichever is earlier.
4. The owner of the layout-design shall have the exclusive right to: reproduce the layout
design; incorporate the layout design in a semiconductor integrated circuit chip; and import or
distribute a semiconductor integrated circuit chip incorporating the layout design including
products incorporating such chips.
5. Protection does not have to extend to layout-designs that are commonplace in the integrated
circuit industry at the time of their creation, or to layout-designs that are exclusively dictated
by the functions of the integrated circuit to which they apply.
6. Compulsory licenses shall be non-exclusive and shall only be granted to remedy an abuse
of an exclusive right such as adjudicated violation of competition laws or to address, during
its existence, a declared national emergency. Semiconductor integrated circuit layout-designs
may be used for governmental purposes on a non-exclusive basis. Compensation
commensurate with the market value of license of the semiconductor integrated circuit layout
design shall be provided when the government uses a layout design for governmental
purposes or grants a compulsory license during a declared, national emergency. Decisions to
grant a compulsory license and the compensation provided shall be subject to judicial review
7. The following acts should be exempted from liability:
a. reproduction of a layout design for purposes of teaching, analysis, or evaluation in the
course of preparation of a layout design that is itself original;
b. importation and distribution of semiconductor integrated circuit chips, incorporating a
protected layout design, which were sold by or with the consent of the owner of the layout
design; and
c. importation or distribution of a semiconductor integrated circuit chip incorporating a
protected layout design by a person who establishes that he or she did not know, and had no
reasonable grounds to believe, that the layout design was protected, provided that such person
is liable for reasonable royalties after notice is received.
                                            ANNEX 3
                    PROTECTION OF PROPRIETARY INFORMATION
The Republic of Poland will provide adequate and effective protection for proprietary
information, which includes any formula, device, compilation of information, computer
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 21 of 23 PageID #:63



program, pattern, technique or process that is used or could be used in the owner's business
and has actual or potential economic value from not being generally known. The protection
will have the following characteristics.
1. The Republic of Poland will provide protection for proprietary information, whether such
information is of a technical or commercial nature, provided that such proprietary
information.
a. has actual or potential commercial value from not being known to the relevant public;
b. is not readily accessible; and
c. has been subject to reasonable efforts, under the circumstances, by the rightful proprietor to
maintain the secrecy.
2.a. The appropriation, disclosure, and use of proprietary information without the consent of
the proprietor shall be unlawful.
b. The Republic of Poland shall provide a equate legal remedies in administrative, civil, and
criminal law to deter unlawful appropriation, use, and disclosure of proprietary information
and provide full compensation for injury incurred. The lifespan of proprietary information
shall not be limited so long as the conditions in paragraph 1 are met.
3.a. The Republic of Poland shall not discourage or impede voluntary licensing of proprietary
information by granting licensees legal permission to disclose such information to third
parties or to the public without the consent of the proprietor or by imposing excessive or
discriminatory conditions on such licenses.
b. The Republic of Poland, when requiring that proprietary information be submitted to carry
out governmental functions, shall not use the information for the commercial or competitive
benefit of the government or of any person other than the owner, except with the owner's
consent, on payment of the reasonable value of the use, r if a reasonable period of exclusive
use is given the owner.
c. The Republic of Poland may disclose such proprietary information, or require that the
owners of the proprietary information disclose it to third parties, only with the owner's
consent or to the degree required to carry out necessary government functions, or when the
owner is given an opportunity to enter into confidentiality agreements with any non-
government agency receiving proprietary information to prevent further disclosure.
[DEPARTMENT OF STATE, DIVISION OF LANGUAGE SERVICES-TRANSLATION
LS No. 132108 A JS/AO Polish]
MINISTRY OF ECONOMIC COOPERATION WITH FOREIGN COUNTRIES, Under
Secretary of State.
Hon. CARLA HILLS,
Representative for U.S. Commercial Affairs,
Washington, DC.
DEAR MS. AMBASSADOR: I have the honor to confirm the following understanding
reached between the delegations of the Republic of Poland and the United States in the course
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 22 of 23 PageID #:64



of the negotiations of the Treaty Concerning Business and Economic Relations signed this
day.
[The English translation of this letter agrees in all substantive respects with the text of
Ambassador Hills' letter on intellectual property.]
I have the honor to propose that this understanding be treated as an integral part of the Treaty
Concerning Business and Economic Relations.
I would be grateful if you would confirm that this understanding is shared by your
Government.
Respectfully,
(S) D. LEDWOROWSKI.
WASHINGTON, DC, March 21, 1990.
                              U.S. TRADE REPRESENTATIVE,
                        EXECUTIVE OFFICE OF THE PRESIDENT,
Washington, DC, March 21, 1990.
Mr. DARIUSZ LEDWOROWSKI
Under Secretary of State,
Ministry of Foreign Economic Relations,
Warsaw, Poland.
DEAR MR. MINISTER: I have the honor to confirm the following understanding reached
between the delegations of the Republic of Poland and the United States of America in the
course of negotiating the Treaty concerning Business and Economic Relations (the "Treaty")
signed on this day.
In the implementation of Article II, paragraph I relating to the entry of investments, the
Republic of Poland shall, in its application of its relevant laws and regulations, observe the
following procedures and conditions in reviewing applications for entry of United States
investments:
A permit for entry of United States investments shall be issued automatically within sixty
days of submission of an application unless the U.S. investor is notified in writing of denial
and the grounds and reasons thereof within sixty days from the date of the submission;
A permit for entry of the U.S. investment may be denied only if it presents a threat to state
economic interests, to national security or to the environment;
In evaluating the impact of the proposed investment on the environment, the standards used
shall be those applied to domestic enterprises;
The criterion of "threat to state economic interests" shall be used only in exceptional cases
and not for the purpose of limiting competition;
  Case: 1:20-cv-06477 Document #: 1-4 Filed: 10/30/20 Page 23 of 23 PageID #:65



In implementing its investment review procedures, the Republic of Poland shall accord
nationals and companies of the United States treatment at least as favorable as that provided
the nationals and companies of any third country;
Within two years from the entry into force of the Treaty, the Governments of the Republic of
Poland and the United States shall review the existing statutory provisions on screening with a
view to narrowing the scope of investments that require a formal entry permit and
subsequently phasing out such permits..
I have the honor to propose that this understanding be treated as an integral part of the Treaty
Concerning Business and Economic Relations.
I would be grateful if you would confirm that this understanding is shared by your
government.
Sincerely,
CARLA A. HILLS,
U.S. Trade Representative.
[DEPARTMENT OF STATE, DIVISION OF LANGUAGE SERVICES-TRANSLATION
LS No. 132108 A JS/AO Polish]
MINISTRY OF ECONOMIC COOPERATION WITH FOREIGN COUNTRIES,
Undersecretary of State.
Hon. MS. CARLA HILLS,
Representative for U.S. CommercialAffairs, Washington, DC.
DEAR Ms. AMBASSADOR: I have the honor to confirm the following understanding
reached between the delegations of the Republic of Poland and the United States in the course
of the negotiations of the Treaty Concerning Business and Economic Relations signed this
day.
[The English translation of this letter agrees in all substantive respects with the text of
Ambassador HILLS' letter on entry of investments.]
I have the honor to propose that this understanding be treated as an integral part of the Treaty
Concerning Business and Economic Relations.
I would be grateful if you would confirm that this understanding shared by your Government.
Respectfully,
(S) D. LEDWOROWSKI.
WASHINGTON, DC, March 21, 1990.
